SiebecKER, J.
I am unable to concur in the view expressed by the court that the signatures of decedent on the-several notes therein referred to as found in decedent’s possession and which had been probably paid by him, and were-*565claimed to be forgeries, are proper evidence tending to sbow that the signature here in question is genuine. The fact that decedent paid notes given by his half-brother having decedent’s signature thereon, but which are alleged to be forgeries, does not seem to me to constitute evidence of the genuineness of the signature in question though there is a similarity between them. To my mind such similarity is simply proof that all the signatures were written by the same party, and leaves the question as to whose handwriting they are an open one. I think the evidence has no probative force and its admission would mislead a jury to give to the signatures the weight of undisputed genuine signatures.
Mr. Justice Keewiet concurs in this view.